 1   TIMOTHY S. LAFFREDI (WI SBN 1055133)
     Assistant United States Trustee
 2   TREVOR R. FEHR (SBN 316699)
     Trial Attorney
 3   United States Department of Justice
     Office of the U.S. Trustee
 4   280 South First St., Suite 268
     San Jose, CA 95113
 5   Telephone:     (408) 535-5525
     Facsimile:     (408) 535-5532
 6   Email: Trevor.Fehr@usdoj.gov
 7   Attorneys for TRACY HOPE DAVIS
     United States Trustee for Region 17
 8
 9                                UNITED STATES BANKRUPTCY COURT
10                                NORTHERN DISTRICT OF CALIFORNIA
11                                        SAN FRANCISCO DIVISION
12       In re                                          )    Case No. 19-30232 HLB
                                                        )
13       MUNCHERY, INC.                                 )    Chapter 11
                                                        )
14                                                      )    Date: April 4, 2019
                                                        )    Time: 10:00 a.m.
15                              Debtor.                 )    Place: Hon. Hannah L. Blumenstiel
                                                        )           450 Golden Gate Ave., 16th Floor
16                                                      )           Courtroom 19
                                                        )           San Francisco, CA 94102
17
            UNITED STATES TRUSTEE’S OBJECTION AND RESERVATION OF RIGHTS
18          WITH RESPECT TO THE DEBTOR’S MOTION FOR ORDER PURSUANT TO
              SECTIONS 363(b) AND 503(b) APPROVING SALARY AND SUCCESS FEE
19
20               Tracy Hope Davis, United States Trustee for Region 17 (“UST”), by and through her
21   undersigned counsel, hereby objects (“Objection”) to the Motion for Order Pursuant to Sections
22   363(b) and 503(b) Approving Salary and Success Fee (“Motion”) filed by Debtor Munchery, Inc.
23   (“Debtor”) on March 7, 2019 and requests that the Court deny approval of the Motion for the
24   reasons set forth herein. ECF No. 37. 1
25               The United States Trustee requests that the Court take judicial notice of the pleadings and
26   documents filed in this case pursuant to Federal Rule of Bankruptcy Procedure 9017 and Federal
27
28   1
      ECF references contained herein are to the PACER docket for Debtor Munchery, Inc., Case No.
     19-30232, unless otherwise indicated.
     UNITED STATES TRUSTEE’S OBJECTION – MOTION FOR SALARY AND SUCCESS FEE
     - MUNCHERY, INC. 19-30232              1

     Case: 19-30232          Doc# 71      Filed: 03/20/19    Entered: 03/20/19 16:44:01       Page 1 of 11
 1
     Rule of Evidence 201. The United States Trustee reserves all rights, including the right to seek
 2
     sanctions against under 11 U.S.C. § 329.
 3
              I. Introduction
 4
            The United States Trustee objects to the Debtor’s Motion and requests that the Court
 5
     deny the Motion because it improperly characterizes the success fee as an incentive and,
 6
     regardless of whether it is an incentive payment, does not provide adequate factual support to
 7
     justify the payment. First, the proposed success fee is a payment to induce Mr. Beriker, an
 8
     insider, to remain with the debtor’s business as defined under 11 U.S.C. § 503(c). Second, the
 9
10   Debtor does not provide adequate support to justify the payment as either an incentive or

11   retention payment. For these reasons, the Motion should be denied.

12            II. Jurisdiction and Venue

13          This Court has jurisdiction to hear and determine the Application and this Objection

14   pursuant to 28 U.S.C. § 1334 and 28 U.S.C. § 157(a) and (b)(2).

15            III. The United States Trustee Has Standing to Object to the Application
16          The United States Trustee is charged with supervising the administration of cases under
17   the Bankruptcy Code. 28 U.S.C. § 586. In furtherance of that duty, the United States Trustee is
18   granted standing to raise and be heard on any issue in any bankruptcy case or proceeding
19   pursuant to 11 U.S.C. § 307. The United States Trustee has a responsibility to enforce the laws
20   as written by Congress and interpreted by the courts. See United States Trustee v. Columbia
21   Gas. Sys. Inc. (In re Columbia Gas Sys. Inc.), 33 F.3d 294, 295-96 (3d Cir. 1994). The United
22
     States Trustee is not required to demonstrate any pecuniary or other interest. Id.
23
     //
24
     //
25
     //
26
     //
27
     //
28
     //
     UNITED STATES TRUSTEE’S OBJECTION – MOTION FOR SALARY AND SUCCESS FEE
     - MUNCHERY, INC. 19-30232              2

     Case: 19-30232      Doc# 71     Filed: 03/20/19     Entered: 03/20/19 16:44:01       Page 2 of 11
 1
              IV. Statement of Facts
 2
                  A. Procedural History and Background
 3
            On February 28, 2019, the Debtor, Munchery, Inc., filed a voluntary Chapter 11
 4
     bankruptcy petition (“Petition”). ECF No.1. 2
 5
            The Debtor’s representative is President and CEO James Beriker. ECF No. 1, p. 4 of 5;
 6
     §17.
 7
            The Debtor was founded in 2011 for the business of making, selling, and delivering
 8
     freshly prepared meals, cooking kits, sides, desserts, and drinks to consumers. [ECF No. 6, p. 2].
 9
     After a sale of the business was not successful, and the Debtor and its Senior Secured Creditors
10
     were unable to come to an agreement to continue financing the business, the business operations
11
     was shut down. Id. at pp. 9-11.
12
            No trustee has been appointed in the Debtor’s case. See generally Case Docket. No
13
     official committee of unsecured creditors has been appointed to date. Id.
14
            On February 18, 2019 the Debtor entered into a Letter of Intent (“LOI”) with Gate
15
     Gourmet, Inc. (“Gate Gourmet”) to acquire the Debtor’s assets and lease located at the Debtor’s
16
     facility at 220 Shaw Road in South San Francisco, CA (“Shaw Property”). ECF No. 37-1, p. 2-3.
17
     Under the LOI, Gate Gourmet proposed to pay $5,000,000 to the Debtor for these assets and an
18
     assignment of the lease on the Shaw Property. ECF No. 40, p. 3.
19
                  B. Debtor’s Motion for Approval of the Salary and Success Fee
20
            On March 11, 2019 the Debtor filed the Motion along with a supporting Declaration by
21
     Beriker (“Beriker Declaration”) and the Debtor’s Offer of Employment Letter with Beriker
22
     (“Offer of Employment”). ECF Nos. 37-1 & 37-2.
23
            The Motion proposes that Beriker receive a success fee in accordance with the terms set
24
     out in the Offer of Employment. ECF No. 37, p. 3. The success fee is structured so that Beriker
25
     receives 2% up to a maximum of $40,000 if the net proceeds of a sale are less than $2 million;
26
27
28   2
      Unless otherwise noted, “ECF No.” refers to the main bankruptcy docket for case number, 19-
     30232-HLB.
     UNITED STATES TRUSTEE’S OBJECTION – MOTION FOR SALARY AND SUCCESS FEE
     - MUNCHERY, INC. 19-30232              3

     Case: 19-30232      Doc# 71       Filed: 03/20/19   Entered: 03/20/19 16:44:01       Page 3 of 11
 1
     $65,000 if the net proceeds are between $2 and $3 million; $115,000 if the net proceeds are
 2
     between $3 and $4 million; and $250,000 if the net proceeds are more than $4 million.
 3
             The Motion argues that Section 503(c), which restricts payments to insiders to induce
 4
     them to remain with the Debtor, does not apply to this success fee because “the proposed success
 5
     fee is not for the purpose of inducing Mr. Beriker to remain with Munchery. Rather, it
 6
     specifically incentivizes Mr. Beriker to increase the net value of the estate because the amount of
 7
     the success fee increases as the net value of the estate’s assets, post-sale, increases.” ECF No. 37,
 8
     p. 6.
 9
             The Debtor states in the Motion that it “does not dispute that Mr. Beriker is an insider
10
     pursuant to section 101(31)(B)[.]” ECF No. 37, p. 6.
11
              V. Legal Argument
12
                A. The Debtor Has Failed to Demonstrate that the Success Fee Complies with
13
                   Limits Imposed on Insider Payments Under 11 U.S.C. § 503(c)
14
             Section 503(c) imposes limits on the ability of a debtor to make transfers to insiders.
15
     Under Section 503(c)(1), the Debtor must, “based upon evidence in the record,” demonstrate all
16
     three of the required elements of Section 503(c)(1), which provides, in pertinent part, as follows:
17
             (c) Notwithstanding subsection (b), there shall neither be allowed, nor paid—
18
                    (1) a transfer made to, or an obligation incurred for the benefit of, an insider of the
19                  debtor for the purpose of inducing such person to remain with the debtor’s
                    business, absent a finding by the court based on evidence in the record that—
20
                            (A) the transfer or obligation is essential to retention of the person because
21                          the individual has a bona fide job offer from another business at the same
                            or greater rate of compensation;
22
                            (B) the services provided by the person are essential to the survival of the
23                          business; and
24                          (C) either—
                                    (i) the amount of the transfer made to, or obligation incurred for
25
                                    the benefit of, the person is not greater than an amount equal to 10
26                                  times the amount of the mean transfer or obligation of a similar
                                    kind given to nonmanagement employees for any purpose during
27                                  the calendar year in which the transfer is made or the obligation is
                                    incurred; or
28

     UNITED STATES TRUSTEE’S OBJECTION – MOTION FOR SALARY AND SUCCESS FEE
     - MUNCHERY, INC. 19-30232              4

     Case: 19-30232      Doc# 71      Filed: 03/20/19     Entered: 03/20/19 16:44:01        Page 4 of 11
 1                                    (ii) if no such similar transfers were made to, or obligations were
                                      incurred for the benefit of, such nonmanagement employees during
 2
                                      such calendar year, the amount of the transfer or obligation is not
 3                                    greater than an amount equal to 25 percent of the amount of any
                                      similar transfer or obligation made to or incurred for the benefit of
 4                                    such insider for any purpose during the calendar year before the
                                      year in which such transfer is made or obligation is incurred;
 5
 6             If a transfer to an insider is for the purpose of inducing the insider to stay with the

 7   Debtor, the transfer is allowable only under Section 503(c)(1), even if the transfer is otherwise in

 8   the ordinary course of the Debtor’s business. Neilson Nutraceutical, 369 B.R. 787, 800-01

 9   (Bankr. D. Del. 2007). Congress added section 503(c) to the Bankruptcy Code as one of the

10   BAPCPA amendments in 2005, to “eradicate the notion that executives were entitled to bonuses

11   simply for staying with the Company through the bankruptcy process.” In re Global Home

12   Prods., LLC, 369 B.R. 778, 783-84 (Bankr. D. Del. 2007).

13             Section 503(c) restricts debtors from making retention or severance payments to insiders
14   unless its applicable requirements are satisfied. In re AMR Corp., 497 B.R. 690, 696 (Bankr.
15   S.D.N.Y. 2013) (finding that the language of Section 503(c) is prohibitive; if payments to
16   insiders do not comply with the applicable 503(c) provisions, they “shall neither be allowed, nor
17   paid”).
18
               Section 503(c) establishes specific evidentiary standards that must be met before a
19
     bankruptcy court may authorize payments to an insider for the purpose of inducing such person
20
     to remain with a debtor’s business or payments made on account of severance. In re Dana Corp.,
21
     351 B.R. 96, 102 (Bankr. S.D.N.Y. 2006) (“Dana I”); 11 U.S.C. § 503(c)(1). By enacting the
22
     BAPCPA, Congress put into place “a set of challenging standards” and “high hurdles” for
23
     debtors to overcome before retention bonuses could be paid. In re Mesa Air Grp., Inc., Case No.
24
     10-10018 (MG), 2010 WL 3810899, *2 (Bankr. S.D.N.Y. Sept. 24, 2010) (citations omitted).
25
     The proponent of a bonus plan has the burden of showing that the plan is not a retention plan
26
     governed by Section 503(c)(1). In re Hawker Beechcraft, Inc., 479 B.R. 308, 313 (Bankr.
27
     S.D.N.Y. 2012).
28

     UNITED STATES TRUSTEE’S OBJECTION – MOTION FOR SALARY AND SUCCESS FEE
     - MUNCHERY, INC. 19-30232              5

     Case: 19-30232        Doc# 71      Filed: 03/20/19      Entered: 03/20/19 16:44:01         Page 5 of 11
 1
            To show that a bonus plan is not governed by section 503(c)(1), the debtors must prove
 2
     by a preponderance of the evidence that the bonuses are part of a “pay for value” plan that offers
 3
     incentives based on performance rather than a “pay to stay” plan. Global Home Prods., 369 B.R.
 4
     at 783; accord Residential Capital, LLC, 478 B.R. 170 (Bankr. S.D.N.Y. 2012). If the debtors
 5
     fail to meet their burden of proof, then the bonus plan cannot be approved. In addition, although
 6
     any payment to an employee, including regular wages, has at least a partial purpose of retaining
 7
     the employee, for bonus plans to fall outside the purview of section 503(c)(1), they must be
 8
     primarily incentivizing. In re Nellson Nutraceutical, 369 B.R. 787, 802 (Bankr. D. Del. 2007)
 9
     (bankruptcy court construed section 503(c)(1) to mean “’a transfer to ... an insider of the debtor
10
     for the primary purpose of inducing such person to remain with the debtor’s business.’”) (citation
11
     omitted).
12
                 i.   The Motion Inappropriately Categorizes the Success Fee as an Incentive
13                    rather than a Retention Payment

14          A debtor’s label of a plan as incentivizing to avoid the strictures of section 503(c)(1)
15   must be viewed with skepticism; the circumstances under which the proposal is made and the
16   structure of the compensation package control. In re Velo Holdings, Inc., 472 B.R. 201, 209
17   (Bankr. S.D.N.Y. 2012) (“Attempts to characterize what are essentially prohibited retention
18   programs as incentive programs in order to bypass the requirements of section 503(c)(1) are
19   looked upon with disfavor, as the courts consider the circumstances under which particular
20   proposals are made, along with the structure of the compensation packages, when determining
21   whether the compensation programs are subject to section 503(c)(1).”) (internal quotation marks
22   and citations omitted); see also Residential Capital, 478 B.R. at 161 (finding that an incentive
23   plan “should incentivize employees for their post-petition efforts, not compensate them for the
24   work they did before the bankruptcy filing.”); Hawker Beechcraft, 479 B.R. at 313 (“The
25   concern in the type of motion presented ... is that the debtor has dressed up a KERP to look like a
26   KEIP in the hope that it will pass muster under the less demanding ‘facts and circumstances’
27   standard in ... § 503(c)(3).”); Dana I, 351 B.R. at 102 n. 3 (“If it walks like a duck (KERP) and
28   quacks like a duck (KERP), it’s a duck (KERP).”).

     UNITED STATES TRUSTEE’S OBJECTION – MOTION FOR SALARY AND SUCCESS FEE
     - MUNCHERY, INC. 19-30232              6

     Case: 19-30232       Doc# 71    Filed: 03/20/19     Entered: 03/20/19 16:44:01        Page 6 of 11
 1
             In the present case, the Debtors’ “incentive” label should be viewed with skepticism. The
 2
     success fee appears retentive because the net profits the Debtor is set to receive under the LOI
 3
     eliminate any incentive for Mr. Beriker. The Letter of Intent, which provided for a $5 million
 4
     dollar payment, was entered into on February 18, 2019 – prior to the filing of this bankruptcy
 5
     case. At the time this bankruptcy case commenced, there was no longer a higher target for
 6
     Beriker to achieve. Similar to the circumstances in Hawker Beechcraft, the highest level of the
 7
     proposed “incentive” is already well in hand. Hawker Beechcraft, 479 B.R. at 313 (“[A]lthough
 8
     the KEIP includes incentivizing targets, the lowest levels are well within reach.”). By definition,
 9
     an incentive plan should encourage future performance, however the success fee benchmark was
10
     in hand before the bankruptcy petition was filed.
11
             To demonstrate that the success fee is appropriate, the Debtor argues that “[i]t is
12
     important that the Debtor provide appropriate incentives to Mr. Beriker, who has agreed to a
13
     reduced salary and a modest, below-market success fee that incentivizes him to maximize the
14
     value of the estate’s assets.” ECF No. 37, p. 7. However, Beriker is already required to pursue
15
     this goal.
16
17           Beriker, as the Debtor’s principal, already has a fiduciary duty to maximize the value of

18   the estate. See 11 U.S.C. § 1107(a); see also Official Comm. of Unsecured Creditors of

19   Cybergenics Corp. ex rel. Cybergenics Corp. v. Chinery, 330 F.3d 548, 573 (3d Cir. 2003) (“In

20   Chapter 11 cases where there is no trustee appointed, § 1107(a) provides that the debtor-in-

21   possession, i.e., the debtor’s management, enjoys the powers that would otherwise vest in the

22   bankruptcy trustee. Along with those powers, of course, comes the trustee’s fiduciary duty to

23   maximize the value of the bankruptcy estate.”). The Debtor’s alleged incentive is already

24   required by operation of the Bankruptcy Code. Therefore, this “incentive” is actually a bonus for

25   staying with the Debtor and pursuing what the Bankruptcy Code requires.

26           Based on the facts of this case, the proposed success fee is much more akin to a “pay to
27   stay” through the sale of assets rather than a “pay for value.” Global Home Prods., 369 B.R. at
28   783; accord Residential Capital, LLC, 478 B.R. 170 (Bankr. S.D.N.Y. 2012). The Motion should

     UNITED STATES TRUSTEE’S OBJECTION – MOTION FOR SALARY AND SUCCESS FEE
     - MUNCHERY, INC. 19-30232              7

     Case: 19-30232      Doc# 71      Filed: 03/20/19     Entered: 03/20/19 16:44:01        Page 7 of 11
 1
     be denied because it fails to demonstrate by a preponderance of the evidence that the success fee
 2
     is an incentive rather than a retention payment. The proposed success fee is primarily retentive,
 3
     and, therefore, can only be approved if the Debtor satisfies the standards of Section 503(c)(1).
 4
              ii.   The Success Fee Does Not Satisfy Section 503(c)(1)
 5
            Because the Bonus Plan is primarily a retention plan for an insider, it is governed by
 6
     Section 503(c)(1). Section 503(c)(1) establishes specific and challenging standards a debtor must
 7
     satisfy before a bankruptcy court may authorize bonus payments to an insider to induce the
 8
     insider to remain with a debtor’s business. Dana I, 351 B.R. at 100; 11 U.S.C. § 503(c)(1). The
 9
     Debtors have the burden to prove these facts and must show that the proposed bonus payments
10
     comply with Section 503(c)(1). See Dana I, 351 B.R. at 100; In re Mesa Air Group, 2010 WL
11
     3810899, at *2.
12
13          Where section 503(c)(1) applies, the transfer cannot be justified solely on the debtor’s

14   business judgment. See In re Borders Grp., Inc., 453 B.R. 459, 470-71 (Bankr. S.D.N.Y. 2011).

15   If a proposed transfer falls within section 503(c)(1), then the business judgment rule does not

16   apply, irrespective of whether a sound business purpose may actually exist. Id.; Dana I, 351 B.R.

17   at 100; 11 U.S.C. § 503(c)(1).

18          Section 503(c)(1) requires that the insider have a bona fide job offer at the same or
19   greater compensation, the services provided by the insider are essential to the survival of the
20   business, and the proposed retention payments are either less than ten times the mean of similar
21   payments made to non-management employees during the calendar year or less than 25 percent
22   of the amount of any similar payments made in the prior year. 11 U.S.C. § 503(c)(1). The Debtor
23   has made not made this showing. The Debtor has only argued that the success fee is a proper
24   exercise of the Debtor’s business judgment and that Beriker “is critical to the preservation and
25   enhancement of the bankruptcy estate.” ECF No. 37, p. 7.
26          The proposed payment plan is not an incentive plan, it is, if anything, a retention plan,
27   which brings Section 503(c)(1) into play. Because the Debtor has not satisfied the requirements
28   of Section 503(c)(1), the payment plan cannot be approved.

     UNITED STATES TRUSTEE’S OBJECTION – MOTION FOR SALARY AND SUCCESS FEE
     - MUNCHERY, INC. 19-30232              8

     Case: 19-30232      Doc# 71      Filed: 03/20/19    Entered: 03/20/19 16:44:01        Page 8 of 11
 1           iii.       Even If the Success Fee Is Governed By Sections 503(c)(3) and 363, the
                        Debtor has Failed to Provide Adequate Justification
 2
            If the Court finds that Section 503(c)(1) does not apply, the Court may also consider
 3
     whether the payments are permissible under 503(c)(3). In re Dana Corp., 358 B.R. 567, 576
 4
     (Bankr. S.D.N.Y. 2006) (“Dana II”). Section 503(c)(3) authorizes judicial discretion with respect
 5
     to bonus plans motivated primarily by reasons other than retention. Id. Should the Court find that
 6
     Section 503(c)(1) does not apply, the Court must then find that the success fee passes the test of
 7
     Section 503(c)(3) – that it is necessary to preserve the value of the Debtor’s estate, and is
 8
     “justified by the facts and circumstances of the case[.]” 11 U.S.C. § 503(c)(3).
 9
            In Dana II, Judge Lifland listed several factors that courts consider when determining if
10
     the structure of a compensation proposal and the process for its development satisfy §503(c)(3):
11
                    •   Is there a reasonable relationship between the plan proposed and the results to be
12
                        obtained, i.e., will the key employee stay for as long as it takes for the debtor to
13
                        reorganize or market its assets, or, in the case of a performance incentive, is the
14
                        plan calculated to achieve the desired performance?
15
                    •   Is the cost of the plan reasonable in the context of the debtor's assets, liabilities
16
                        and earning potential?
17
                    •   Is the scope of the plan fair and reasonable; does it apply to all employees; does it
18
                        discriminate unfairly?
19
                    •   Is the plan or proposal consistent with industry standards?
20
                    •   What were the due diligence efforts of the debtor in investigating the need for a
21
                        plan; analyzing which key employees need to be incentivized; what is available;
22
                        what is generally applicable in a particular industry?
23
                    •   Did the debtor receive independent counsel in performing due diligence and in
24
                        creating and authorizing the incentive compensation?
25
     358 B.R. at 576–77 (emphasis in original). See Global Home, 369 B.R. at 786 (evaluating an
26
     incentive plan under the business judgment standard of section 363 by applying the factors listed
27
     above); Borders, 453 B.R. at 474 (same); but see In re Pilgrim’s Pride Corp., 401 B.R. 229, 236-
28
     37 (Bankr. N.D. Tex. 2009) (standard for approval under section 503(c)(3) is higher than the
     UNITED STATES TRUSTEE’S OBJECTION – MOTION FOR SALARY AND SUCCESS FEE
     - MUNCHERY, INC. 19-30232              9

     Case: 19-30232         Doc# 71      Filed: 03/20/19      Entered: 03/20/19 16:44:01         Page 9 of 11
 1
     business judgment test; if payments to employees outside the ordinary course were only subject
 2
     to the business judgment test, then the language of section 503(c)(3) would ostensibly be
 3
     rendered meaningless).
 4
            In the present case, the Debtor has failed to address the need for review under 501(c)(3).
 5
     Further, the Debtor has not provided enough information for the Court to make this
 6
     determination. When addressing whether the success fee is appropriate, the Debtor does not even
 7
     indirectly address the Dana II factors, including whether the Debtor received independent
 8
     counsel in performing due diligence; whether it is consistent with the Debtor’s assets, liabilities,
 9
     and earning potential; or whether there is a reasonable relationship between the proposed plan
10
     and the results to be obtained. The Debtor’s only support for whether the success fee is
11
     warranted is that “the amount of the fee is tied to the net value of the estate’s assets.” ECF No.
12
     37, p. 7. The Debtor’s argument does not address how the fee was determined or how, with the
13
     LOI already guaranteeing the highest success fee, the proposed success fee will actually
14
     incentivize Beriker.
15
            Further, under Dana II, the benchmarks for the payment of bonuses must be “difficult
16
     targets to reach.” Dana II, 358 B.R. at 583. Here, the highest possible success fee payment was
17
     already in hand before the bankruptcy petition was filed. There is no higher target for Beriker to
18
     reach through further effort.
19
            The Debtor urges the Court to apply the business judgment test to satisfy Section 363(b)
20
     and demonstrate that the success fee is appropriate. The Debtor argues that the Court may
21
     authorize a debtor to enter into transactions outside the ordinary course of business if it is within
22
     the Debtor’s sound judgment. ECF No. 37, p. 6-7. This legal standard is inapplicable here.
23
             “[T]he ‘business judgment rule’ is the presumption that directors making a business
24
     decision, not involving self-interest, act on an informed basis, in good faith, and in the honest
25
     belief that their actions are in the corporation’s best interest.” In re Polycom, Inc., 78 F.Supp. 3d
26
     1006 (N.D. Cal. 2015) (applying Delaware law). A key consideration here is the phrase “not
27
     acting in self-interest.” Beriker has a financial stake in whether the success fee is authorized
28
     because he is the beneficiary. Yet, he is the only remaining board member of the Debtor, and
     UNITED STATES TRUSTEE’S OBJECTION – MOTION FOR SALARY AND SUCCESS FEE
     - MUNCHERY, INC. 19-30232             10

     Case: 19-30232         Doc# 71    Filed: 03/20/19 Entered: 03/20/19 16:44:01             Page 10 of
                                                     11
 1
     thus the Debtor’s deciding voice with respect to whether the Debtor should seek approval for the
 2
     success fee. He is not disinterested and, as a result, the business judgment rule cannot apply to
 3
     that decision. Therefore, the Debtor has failed to justify the success fee under Sections 503(c)(3)
 4
     and 363.
 5
                B. Reservation of Rights in Favor of the United States Trustee
 6
         The United States Trustee reserves all rights, including the right to object to any
 7
     subsequently amended Motion.
 8
            VI. Conclusion
 9
            WHEREFORE, the United States Trustee requests that the Court deny Motion, and grant
10
     such other relief as is just and appropriate under the circumstances.
11
     Dated: March 20, 2019                         TRACY HOPE DAVIS
12                                                 UNITED STATES TRUSTEE
13                                                 /s/ Trevor R. Fehr
                                                   Trevor R. Fehr
14                                                 Trial Attorney
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     UNITED STATES TRUSTEE’S OBJECTION – MOTION FOR SALARY AND SUCCESS FEE
     - MUNCHERY, INC. 19-30232             11

     Case: 19-30232       Doc# 71     Filed: 03/20/19 Entered: 03/20/19 16:44:01               Page 11 of
                                                    11
